Title: To James Madison from Edmund Randolph, 16 August 1782
From: Randolph, Edmund
To: Madison, James


Dear Sir
Richmond August 16. 1782.
Your favor of the 5th instant remained impenetrable in a great measure, from our misapprehension of the new cypher. I wish that the stimulus, administered in the close of it, had also been among the inscrutable arcana, until I had expiated in my own eyes the delinquency of two weeks. But I trust, that the inevitable cause of the omission which I mentioned last week, will have excused me in yours before the receipt of this letter. Shd. I fail to write by any post, wait until the succeeding one, before you believe, what never shall be believed with justice to my feelings, that I am unmindful of your friendly attention.
As to the great fulcrum of life in the extravagant city of Phila. I can add nothing to what I assured you of in my last: except that I expect to be able by a discount to negotiate your warrants on the auditors. But the tardy hand of the collector damps my hope of remitting to you from the treasury.
The information, which I have hitherto transmitted to you, concerning the ardor of the british to diffuse their merchandize, has been confirmed by a late example. A flag was sent from hence to New-York, and it is believed, nay it is certain, altho’ it cannot be proved, that she returned home, well stocked with goods. Offences of this sort are not, I fancy, comprehended within any law of our own state, nor of the U. S. But as the seller would fail in his purpose, if buyers were wanting, it may not disgrace the wisdom of congress to recommend something on this subject. On the contrary, may not the constant repetition of your abhorrence of british manufacturers, whensoever a fair occasion shall offer itself, support the views, which you first had in recommending laws against their introduction.
The captain of this same flag has also brought back some of the proscribed citizens of this commonwealth. Here too penalties are silent. The next assembly will probably cure the defect: but in what manner it is difficult to say. For should ever a british subject land in any other state, and acquire the rights of citizenship, we cannot refuse his admittance here, unless we oppose the confederation. Perhaps, however, congress have entered into some explanation of this part of their constitution, so as to reconcile it with our particular law. You recollect that the affair was agitated in the winter. I wish to know the report of the committee on it. We may indeed punish the captain for shipping these citizens on board at New-York and bringing them immediately from thence: but of what avail will this be, if they may be landed at South-Quay, inaugurate themselves into citizenship before a magistrate of N. Carolina; and return on board immediately for Virginia, or even travel hither by land? Have you ever heard in Philadelphia a report, which has been whispered here, and the truth of which I cannot assent to, concerning the unpopularity of General Green with his army? It is supposed to have arisen from a dispute with an officer of rank; in which words of intem[perance?] and abuse fell from the mouth of this prudent man. Nothing could have occasioned this unguarded conduct but an unparralleled and as-yet-incredible revolution in his temper. I know him personally and from hence I argue the impossibility of the event. Should it be true, and some future occasion call for a repetition of the sufferings of his army under hunger and nakedness, their former fortitude may yield to the impressions of discontent
The governor will, I suppose, mention in his public letter to the delegation the appointment of commissioners by General Greene to accommodate all differences with the southern Indians. We were interrupted in our conversation on this subject; but I conjecture (perhaps however without sufficient grounds) that the settlement of limits will be a great object You may learn a fuller account of this matter from your co-assessors from South Carolina.
By a friend, who left Williamsburg on sunday last, I am informed of the dangerous illness of my inestimable aunt. I fear, when I compare her age, her disorder, and the violence of the present attack together, that I shall be soon deprived of a second mother, and a relation having equal affection and partiality for me as if she had been connected with me by the nearest ties of blood. This loss should it happen may produce a new arrangement in my affairs: and give a new turn to my resolution with respect to my return to congress. But of this you will shortly hear more.
I forgot to say, when I spoke of money, that if I can procure a draught upon Phila. from Colo. Clarke, who will be here in a few days I will destroy the necessity of your drawing on me as I mentioned in my last letter.
Adieu.
